Name: 2000/548/EC: Decision of the European Parliament of 6 July 2000 giving discharge to the Commission in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1998 financial year
 Type: Decision
 Subject Matter: budget;  cooperation policy;  management;  EU institutions and European civil service
 Date Published: 2000-09-16

 Avis juridique important|32000D05482000/548/EC: Decision of the European Parliament of 6 July 2000 giving discharge to the Commission in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1998 financial year Official Journal L 234 , 16/09/2000 P. 0036 - 0036 Official Journal 121 , 24/04/2001 P. 0359 - 0359Decision of the European Parliamentof 6 July 2000giving discharge to the Commission in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1998 financial year(2000/548/EC)THE EUROPEAN PARLIAMENT,Having regard to the balance sheets and accounts of the sixth, seventh and eighth EDF for the 1998 financial year [COM(1999)227 - C5-0003/1999],Having regard to the Convention signed in LomÃ © on 31 October 1979 (sixth EDF, LomÃ © II)(1),Having regard to the Convention signed in LomÃ © on 8 December 1984 (seventh EDF, LomÃ © III)(2),Having regard to the Convention signed in LomÃ © on 15 December 1989 (eighth EDF, LomÃ © IV)(3),Having regard to the Convention signed in Mauritius on 4 November 1995 (eighth EDF, LomÃ © IV bis)(4),Having regard to the Annual report of the Court of Auditors for the 1998 financial year, and the replies of the institutions (C5-0266/1999)(5),Having regad to the recommendation of the Council of 13 March 2000 (C5-0154/2000),Having regard to Article 276 of the EC Treaty,Having regard to Rule 93 and Annex V of its Rules of Procedure,Having regard to the report of the Committee on Budgetary Control (A5-0167/2000),1. Gives the Commission discharge in respect of the implementation of the sixth, seventh and eighth EDF for the 1998 financial year.2. Records its comments in the resolution which forms part of this decision.3. Instructs its President to forward this decision and the resolution containing its comments to the Commission, the Council, the Court of Justice, the Court of Auditors, the European Investment Bank and to each of the other relevant Community bodies and to have them published in the Official Journal of the European Communities (L series).The Segretary GeneralJulian PriestleyThe PresidentNicole Fontaine(1) OJ L 347, 22.12.1980, p. 1.(2) OJ L 86, 31.3.1986, p. 1.(3) OJ L 229, 17.8.1991, p. 1.(4) OJ L 156, 29.5.1998, p. 1.(5) OJ C 349, 3.12.1999, p. 1.